      Case 3:17-cr-00188-MEM Document 769 Filed 01/07/21 Page 1 of 7




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES                        :
                                              3:17-CR-188
                                     :
           v.
                                     :    (JUDGE MANNION)

VICTORIA KRAYNAK,                    :

                 Defendant           :



                             MEMORANDUM

I.   BACKGROUND
     On July 29, 2020, defendant Victoria Kraynak, a 29-year old inmate
confined at Alderson Federal Prison Camp (“FPC”) in West Virginia, who is
serving a 66-month federal sentence, (see December 17, 2019 Judgment,
Doc. 688), filed, pro se, a letter Motion for Compassionate Release under 18
U.S.C. §3582(c)(1)(A), and request for immediate transfer to home
confinement, due to the COVID-19 pandemic and since she alleged she was
“considered high-risk by the CDC to contract and possibly die from COVID-
19.” (Doc. 725). Kraynak also stated that she has served 37 months of her
sentence and the BOP deemed her eligible for home confinement under the
CARES Act. She stated that her home plan in Wilkes-Barre, Luzerne County,
Pennsylvania, was approved but that Central BOP then denied her release
to home confinement under the CARES Act without providing her a reason.

                                     1
          Case 3:17-cr-00188-MEM Document 769 Filed 01/07/21 Page 2 of 7




Kraynak requested the court to “make an order to convert [her] sentence to
time served in jail and [to allow her] to finish [her] last 18 months on house
arrest.”
      On September 16, 2020, the court issued a memorandum and order
and dismissed Kraynak’s Motion for Compassionate Release and for
Immediate Release to Home Confinement related to the COVID-19
pandemic, (Doc. 725), without prejudice for lack of jurisdiction due to her
failure to submit a request to the Warden at FPC Alderson and to exhaust
the BOP’s administrative remedies under §3582(c)(1)(A)(i). Further, insofar
as defendant requested the court to compel the BOP to find that she was
eligible for home confinement designation under the CARES Act, or to
release her to an RRC, (Docs. 736 & 737), the court dismissed these
requests since the authority to make these determinations lie with the BOP
Director and not the court. (Docs. 741 & 742). See United States v. Kraynak,
2020 WL 5548724 (M.D. Pa. Sept. 16, 2020)).1




      1
        In addition to her motion for compassionate release, Kraynak filed a
letter request for the court to recommend to the BOP her placement in a
Residential Reentry Center (“RRC”) or home confinement under 18 U.S.C.
§3624. (Doc. 736). She stated that she has a release date from prison of
February 18, 2022 “making it vital for [her] to be recommended for 12 months
of halfway house and or home confinement.” Specifically, she requested the
court to recommend to the BOP to give her 6 months placement at an RRC
and 6 months placement in home confinement. Kraynak stated that she had
completed courses in prison. She also submitted a copy of her Agreement
to Participate in a BOP Residential Drug Abuse Program (“RDAP”).
                                        2
       Case 3:17-cr-00188-MEM Document 769 Filed 01/07/21 Page 3 of 7




      On December 14, 2020, Kraynak filed her instant motion seeking the
court to recommend to the BOP that she be placed in an RRC and then in
home confinement, pursuant to the Second Chance Act of 2008 and the First
Step Act of 2018, 18 U.S.C. §3624(c). (Doc. 764). Kraynak’s projected
release    date     from     prison    is    February     18,     2022,     see
https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results,          with
good conduct time. She alleges that it is “vital for [her] to be recommended
for 12 months of halfway house/home confinement placement.” In particular,
Kraynak requests the court to recommend her for 7 months halfway house
placement followed by 5 months of home confinement, “subsequent to [her]
period of incarceration.” She contends that this will provide her “the greatest
likelihood of successful reentry into the community”, and that it would “greatly
benefit [her], her family and her community.”
      As an Exhibit attached to her motion, Kraynak submitted a copy of the
December 3, 2020 BOP Summary Reentry Plan-Progress Report which lists
the classes and programs she has completed in prison, including drug
education courses and participation in the RDAP, and indicates that she has
maintained “clear institutional conduct” while incarcerated. Under the
Release Planning section on the Report, it indicates that Kraynak “is being
referred for an 180 day [RRC] placement … upon completion of RDAP, with
consideration of home detention/Federal Location Monitoring when
appropriate.”



                                       3
            Case 3:17-cr-00188-MEM Document 769 Filed 01/07/21 Page 4 of 7




        The court directed the government to respond to Kraynak’s instant
motion, and the government responded on January 6, 2021. (Docs. 765 &
768).


II.     DISCUSSION2

        Kraynak’s instant motion, which does not request compassionate
release, nonetheless essentially seeks the same relief that she requested in
her Doc. 736 letter she filed in conjunction with her motion for compassionate
release. Also, as the government notes, (Doc. 768 at 2 n. 1), “[a]lthough
Kraynak requests that the Court recommend her placement in home
confinement or a residential reentry center subsequent to her period of
incarceration, both custodial arrangements are ones served during a period
of imprisonment.”
        In its prior memorandum, the court noted that to the extent Kraynak
was liberally construed as also seeking home confinement designation
under the Coronavirus Aid, Relief, and Economic Security Act (the “CARES
Act”), Pub. L. 116-136, §12003, the court does not have authority to grant
her request for relief and order the BOP to release her to home confinement.
See United States v. McCann, 2020 WL 1901089, *3 (E.D. Ky. April 17,



        2
       After Kraynak pled guilty to conspiracy to distribute and possess with
intent to distribute more than 1 kilogram of heroin, more than 280 grams of
cocaine base (crack), and fentanyl, in violation of 21 U.S.C. §846, the court
imposed a 66-month prison sentence on December 17, 2019.
                                          4
      Case 3:17-cr-00188-MEM Document 769 Filed 01/07/21 Page 5 of 7




2020) (“While the CARES Act gives the BOP broad discretion to expand the
use of home confinement during the COVID-19 pandemic, the Court has no
authority under this provision to order that a prisoner be placed on home
confinement.”) (citation omitted). See also United States v. Logan, 2020 WL
2559955, *2 (W.D. N.C. May 20, 2020) (“The Defendant alternatively moves
the Court to order his release to home confinement due to the ongoing
COVID-19 pandemic. This request, however, must also be denied. The
discretion to release a prisoner to home confinement lies solely with the
Attorney General.”). The court also noted that after a defendant is sentenced
to imprisonment by the court, the BOP is solely responsible for determining
the defendant’s place of incarceration. See 18 U.S.C. §3621(b); 18 U.S.C.
§3624(c). See also United States v. Delacruz, 2020 WL 3405723, *4 (M.D.
Pa. June 19, 2020) (“[T]he Court is without authority to control the BOP’s
placement of Defendant—the Court can neither directly assign Defendant to
home confinement nor direct the BOP to do so.”).
     As the government explains in its response, (Doc. 768 at 2):
     As the Court already held, only the BOP has authority to determine
     whether and when an inmate’s place of imprisonment should fall under
     home confinement or a residential reentry center. See 18 U.S.C.
     §3621; Vasquez v. Strada, 684 F.3d 431, 434 (3d Cir. 2012). To be
     sure, in making that determination, the BOP is to consider any
     statements or recommendations made by the Court. See 18 U.S.C.
     §3621(b)(4); United States v. Cruz, 455 F. Supp. 3d 154, 160 (M.D.
     Pa. 2020) (recommending home confinement to BOP while defendant
     was serving sentence). But once the inmate has been sentenced by
     the Court, as here, authority over that ultimate determination lies with
     the BOP alone. Id.

                                     5
      Case 3:17-cr-00188-MEM Document 769 Filed 01/07/21 Page 6 of 7




     In particular, as this court held in Cruz, 455 F. Supp. 3d at 160,
“[a]lthough the Court is not empowered to reduce [defendant’s] sentence [],
it is certainly free to recommend to the [BOP] that it allow [defendant] to be
immediately transferred to home confinement.” This court also pointed out
that the ultimate decision of whether to release an inmate to home
confinement rests with the BOP. Id. (citation omitted). In fact, the record
shows that the BOP has already made a considered determination as to the
amount time for Kraynak’s RRC placement and home confinement. See
BOP Summary Reentry Plan-Progress Report.
     In the present case, based on the underlying facts of defendant’s
conviction, the court declines to make any recommendation to the BOP as
to the amount of time Kraynak should be released to placement in an RRC
and then to home confinement. As the government summarizes in its
response, (Doc. 768 at 2):
     Kraynak trafficked significant quantities of heroin, fentanyl, and crack
     cocaine, and served as a manager and supervisor in a significant drug
     trafficking organization. She possessed firearms in connection with her
     offense, and a drug debt owed to Kraynak resulted in a coconspirator
     being chained in a basement and beaten repeatedly. Kraynak already
     received a considerable variance at sentencing, and no further relief is
     warranted in consideration of her offense conduct.

     As such, the court will deny Kraynak’s motion.




                                      6
             Case 3:17-cr-00188-MEM Document 769 Filed 01/07/21 Page 7 of 7




III.        CONCLUSION

            Defendant Kraynak’s motion for the court to recommend that she be

placed in a residential reentry center for 7 months followed by 5-months of

home confinement, (Doc. 764), unfortunately under the circumstances of this

case will be DENIED.

            An appropriate order will follow.



                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge



Dated: January 7, 2020
17-188-04




                                            7
